Citation Nr: 0027634	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  96-48 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for fungus infections, 
lung disorder, "head and ears stopped up", "pain in ears", 
hearing loss, headaches, indigestion, weakness, "trembling 
spells", weakness in arms and legs, nervousness, weight 
loss, sleep disorder, skin disorder, joint pain, "knots on 
blood vessels", and "unawareness of surroundings," to 
include due to Agent Orange exposure.  

2. Whether a timely appeal was filed to the initial rating 
assigned for left navicular bone fracture residuals.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968, to include combat service in Vietnam.  

This appeal arises from an October 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

In June 2000, a letter was sent by the Board of Veterans' 
Appeals (Board) to the veteran regarding the timeliness of 
his substantive appeal as to the issue of the propriety of 
the initial evaluation assigned for the service-connected 
fracture of the navicular bone of the left wrist.  He was 
provided 60 days from the date of the letter to present 
additional evidence, written or oral argument on the question 
of timeliness of the appeal.  No response was received.  

A review of the claims folder reveals that the issue of 
entitlement to service connection for colon polyps to include 
due to exposure to Agent Orange was discussed in both the 
statement of the case, as well as the representative's VA 
Form 646.  That issue, however, has yet to be the subject of 
a rating decision.  As such, the Board may not exercise 
jurisdiction over this matter.  38 U.S.C.A. § 7104 (West 1991 
& Supp. 2000).  The issue, however, is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The claims of entitlement to service connection for fungus 
infections, lung disorder, "head and ears stopped up", 
"pain in ears", hearing loss, headaches, indigestion, 
weakness, "trembling spells", weakness in arms and legs, 
nervousness, weight loss, sleep disorder, skin disorder, 
joint pain, "knots on blood vessels", and "unawareness of 
surroundings," to include due to Agent Orange exposure, are 
not supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.  

2. Service connection was granted for fracture of the 
navicular bone of the left wrist by rating decision of 
October 25, 1995.  Notification of the decision was sent to 
the veteran November 21, 1995.  

3. A notice of disagreement to the initial nocompensable 
evaluation was received by the RO November 18, 1996.  

4. A February 13, 1997, statement of the case (SOC) was sent 
to the veteran with instructions to respond within 60 days of 
the SOC in order to perfect the appeal to the claim.  

5.  The first response on behalf of the veteran was received 
by the representative in August 1998.   


CONCLUSIONS OF LAW

1. The claims of entitlement to service connection for fungus 
infections, lung disorder, "head and ears stopped up", 
"pain in ears", hearing loss, headaches, indigestion, 
weakness, "trembling spells", weakness in arms and legs, 
nervousness, weight loss, sleep disorder, skin disorder, 
joint pain, "knots on blood vessels", and "unawareness of 
surroundings," to include due to Agent Orange exposure, are 
not well grounded  38 U.S.C.A. § 5107(a) (West 1991).  

2. The veteran's substantive appeal was not timely with 
respect to the issue of the propriety of the initial 
noncompensable evaluation assigned for the veteran's service-
connected fracture of the navicular bone of the left wrist.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § § 20.202, 
20.302 (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Agent Orange claims

The threshold question as to the issues of entitlement to 
service connection for fungus infections, lung disorder, 
"head and ears stopped up", "pain in ears", hearing loss, 
headaches, indigestion, weakness, "trembling spells", 
weakness in arms and legs, nervousness, weight loss, sleep 
disorder, skin disorder, joint pain, "knots on blood 
vessels", and "unawareness of surroundings" due to Agent 
Orange exposure, is whether the veteran has presented well-
grounded claims; that is, claims that are plausible.  If not, 
the appeal must fail and there is no duty to assist him 
further in the development of his claims as additional 
development would be futile.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App.78 (1990); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  For the reasons discussed below, the 
Board of Veterans' Appeals (Board) finds that the veteran's 
claims are not well grounded.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
disease so diagnosed when the evidence warrants direct 
service connection.  38 C.F.R. § 3.303 (1999).

A claimant for benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist the claimant in developing the facts 
pertinent to a claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that it is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A well grounded claim 
requires more than allegation, it requires the submission of 
evidence.  Where the determinative issue involves either 
medical etiology or medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and a nexus between the inservice injury or 
disease and the current disability (medical evidence) Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

In this case, the veteran claims that he has the 
aforementioned disabilities and symptoms attributable to 
Agent Orange exposure.  

The Board notes that a disease associated with exposure to 
certain herbicide agents, listed in 38 C.F.R. § 3.309 (1999) 
will be considered to have been incurred in service under the 
circumstances outlined in that regulation even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.307(a) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran has an enumerated 
disorder, the last date on which he shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he served in the Republic of Vietnam during the Vietnam 
era.  38 C.F.R. § 3.307(a)(6)(iii).  There is no presumption 
that a veteran was exposed to Agent Orange unless he has a 
enumerated disorder.  McCartt v. West, 12 Vet. App. 164 
(1999).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  61 Fed.Reg. 41368-41371 
(1998).  Fungal infections, generic lung disorders, hearing 
loss, headaches, nervousness, sleep disorder, skin disorder, 
joint pain, and colon polyps are not presumptive diseases for 
Agent Orange exposure.  38 C.F.R. § 3.309.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Where 
the issue, however involves a question of medical diagnosis 
or causation as presented here, medical evidence which 
indicates that the claim is plausible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The evidence shows that the veteran served in combat in 
Vietnam.  The Board, however, finds that the complaints that 
his head and ears stopped up, that he has pain in ears, 
indigestion, weakness, weakness in the arms and legs, 
"trembling spells", loss of weight, "knot on the blood 
vessels", and "unawareness of surroundings", are not 
diseases and that they represent only symptoms for which 
service connection cannot be granted.  Cf. Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (Pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.)  Moreover, while service 
medical records show treatment for a fungal infection on one 
occasion in July 1968, for which medication was prescribed, 
no other pertinent complaints or findings were recorded at 
any time inservice for any claimed disorder.  Additionally, a 
November 1968 discharge examination was devoid of findings, 
treatment, or diagnoses pertaining to any of the claimed 
disabilities.  

Since separation from active duty the veteran has been seen 
for joint pain in multiple body areas, arthralgia, and 
degenerative joint disease.  The veteran, however, has 
presented no competent evidence indicating that these 
disorders, or any claimed symptom or disorder is related to 
either service or Agent Orange exposure.   Without competent 
evidence linking a claimed disorder to service, these claims 
must be denied as not well grounded.  Caluza.

Indeed, it must be noted that the veteran has not been 
diagnosed with any of the claimed disabilities.  Congress 
specifically limited entitlement to service-connected disease 
or injury to cases where such incidents have resulted in 
disability.  38 U.S.C.A. § 1110.  In the absence of competent 
evidence of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Rather, the only evidence that the veteran has any disease 
due to either service or to Agent Orange exposure are the 
appellant's contentions.  The appellant's testimony alone, 
however, is not sufficient to render the claims well-
grounded.  The appellant is not a physician and, therefore, 
he is not competent to give a credible opinion on medical 
questions such as this.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Again, since there is no competent medical 
evidence suggesting the veteran has the aforementioned 
symptoms or diseases due to service, to include due to Agent 
Orange exposure, the claim lacks plausibility.  Therefore, 
service connection for fungus infections, lung disorder, 
"head and ears stopped up", "pain in ears", hearing loss, 
headaches, indigestion, weakness, "trembling spells", 
weakness in arms and legs, nervousness, weight loss, sleep 
disorder, skin disorder, joint pain, "knots on blood 
vessels", and "unawareness of surroundings," to include 
due to Agent Orange, is not warranted on a direct or 
presumptive basis.  

The benefits sought on appeal are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the veteran's claim does 
not cross the threshold of being well-grounded, a weighing of 
the merits is not warranted, and the reasonable doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Navicular bone fracture residuals

The veteran contends, in essence, that his service-connected 
fracture of the navicular bone of the left wrist is more 
severe than the initial noncompensable evaluation reflects.  
At the outset, however, the issue of timeliness is raised as 
to the veteran's substantive appeal with regard to this 
claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that although the Board is required to 
assess its jurisdiction, such assessment must not prejudice 
the veteran's procedural rights.  Marsh v. West, 11 Vet. App. 
468, 471 (1998).  According to Marsh, before the Board may 
adjudicate the timeliness of a NOD in the first instance, it 
is required to determine whether the veteran has had an 
opportunity to present evidence or argument on the 
jurisdictional issue, or explain why adjudication of the 
jurisdictional issue in the first instance will not prejudice 
the appellant.  Id..

In this case, the veteran was notified in June 2000, that the 
Board was raising the issue as to the timeliness of his 
substantive appeal as to the issue of the propriety of the 
initial evaluation assigned for his service-connected 
fracture of the navicular bone of the left wrist.  He was 
given 60 days from the date of the June 2000 letter to 
present argument or additional evidence relevant to 
jurisdiction, or to request a hearing to present oral 
argument on the question of the timeliness of the appeal.  No 
response was received.

By rating decision of October1995, service connection was 
granted for residuals of a left wrist navicular bone 
fracture, and a noncompensable evaluation was assigned.  On 
November 21, 1995, a letter was sent to the veteran by the RO 
notifying him of the grant of service connection.  

In February 1996, a notice of disagreement (NOD) was received 
by the RO, and on February 13, 1997, a statement of the case 
(SOC) was issued.  Attached to the SOC was a cover letter 
which indicated that if the veteran intended to file an 
appeal, his appeal must be received within 60 days from the 
date of the February 13, 1997 letter.  He was also instructed 
that if no response was heard from him within the time 
period, his case as to the propriety of the initial 
noncompensable evaluation for his service-connected fracture 
of the navicular bone of the left wrist would be closed.  The 
next response received was a VA Form 1-646 from his 
representative, received August 17, 1998, more than one year 
following the February 1997 SOC with attached cover letter.  

Appellate review is initiated by a NOD and completed 
substantive appeal after a SOC has been furnished.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (1999).  A NOD or 
substantive appeal must be filed with the VA office from 
which the veteran received notice of the determination being 
appealed.  38 C.F.R. § 20.300.

A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the SOC was issued, 
whichever period is later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  The 60-day period may be extended for 
a reasonable period on request for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  Regulations further specify that a 
request for such an extension must be in writing and must be 
made prior to expiration of the time limit for filing.  
38 C.F.R. § 20.303.

Since the February 13, 1997 SOC was issued more than one year 
after the veteran's initial notification of a noncompensable 
evaluation  (November 21, 1995), the veteran had to submit a 
substantive appeal within 60 days of the SOC for it to be 
timely.  The RO received the VA Form 1-646 in August 1998, 
many months after the 60-day deadline.  The record does not 
contain any written request for an extension of time in which 
to submit the appeal.  Thus, the veteran's substantive appeal 
is not timely to the October 25, 1995 rating; therefore, the 
Board does not have jurisdiction over the appeal.  
38 U.S.C.A. § 7105.



ORDER

Entitlement to service connection for fungus infections, lung 
disorder, "head and ears stopped up", "pain in ears", 
hearing loss, headaches, indigestion, weakness, "trembling 
spells", weakness in arms and legs, nervousness, weight 
loss, sleep disorder, skin disorder, joint pain, "knots on 
blood vessels", and "unawareness of surroundings," to 
include due to Agent Orange exposure is denied.  

The substantive appeal for the propriety of the initial 
noncompensable rating for the service-connected fracture of 
the navicular bone of the left wrist was not timely, 
therefore, the appeal is dismissed.  


REMAND


By rating decision of October 1995, service connection was 
denied for numerous disabilities to include post-traumatic 
stress disorder (PTSD) and fungus infection and/or ringworm.  
In February 1996, the veteran filed a NOD.  Unfortunately, a 
SOC with respect to these two issues has yet to be issued.  
Therefore, the Board is obligated to remand this case in 
light of Manlicon v. West, 12 Vet. App. 238 (1999).

Hence, this case is REMANDED to the RO for the following 
development:

The RO must issue a SOC on the issues of 
entitlement to service connection for 
PTSD and a fungus infection and/or 
ringworm.  The claimant is advised that 
he must submit a timely substantive 
appeal to perfect his right to appellate 
review by the Board.

The sole purpose of this REMAND is to afford the veteran due 
process of law.  No action is required of the veteran until 
he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

